FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                     May 22, 2008
                                 TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                     Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 07-8027
 v.                                                (D.C. No. 06-CR-183-J)
                                                       (D. Wyoming)
 DAVID ALLEN RAEL,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *

Before McCONNELL, SEYMOUR, and EBEL, Circuit Judges.



      On July 19, 2006, defendant-appellant David Allen Rael was indicted for

unlawful possession of a firearm afer having been convicted of a misdemeanor

crime of domestic violence, a violation of 18 U.S.C. §§ 922(g)(9) and 924(a)(2)

(Count One), and for making a materially false statement to acquire a firearm, a

violation of 18 U.S.C. § 922(a)(6) and § 924(a)(2) (Count Two). He filed a

motion to dismiss the indictment on the grounds that his underlying domestic

      *
         This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with F ED . R. A PP . P. 32.1 and 10 TH
C IR . R. 32.1.
violence conviction did not constitute a crime of domestic violence as defined by

federal law. The district court denied that motion, and Mr. Rael conditionally

pled guilty to Count One. He was sentenced to “time served” on Count One and 3

years of supervised release. Count Two was dismissed pursuant to the plea

agreement.

      Mr. Rael’s prosecution on Count One was predicated on a prior conviction

under Wyoming’s “simple assault; battery” statute. W YO . S TAT . A NN . § 6-2-

501(b). On appeal he argues that the district court erred in denying his motion to

dismiss Count One because a battery under the Wyoming statute can be

committed without the use or attempted use of physical force, and thus

convictions under this statute do not meet the federal definition of a misdemeanor

crime of domestic violence. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we REVERSE for the reasons stated in our holding in United States v. Hays,

No. 07-8039, ___ F.3d ___ (10th Cir., filed May 20, 2008).


                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Circuit Judge




                                         -2-
United States v. Rael, No. 07-8027
Ebel, Circuit Judge, Dissenting.


      I dissent for the reasons articulated in my dissent in the matter of United

States v. Hays, No. 07-8039, ___ F.3d ___ (10th Cir., filed May 20, 2008).